Citation Nr: 1619496	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-38 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.

2.  Entitlement to increased disability ratings for status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability on the basis of limited range of motion, rated as 10 percent disabling prior to December 1, 2008, and as noncompensable therefrom, to include whether the reduction from 10 percent to noncompensable effective December 1, 2008, was proper.

3.  Entitlement to an increased disability rating for status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability on the basis of recurrent subluxation or lateral instability, rated as 30 percent disabling.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1973 to June 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal of July 2008 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously remanded by the Board in June 2013.

A February 2008 rating decision proposed a reduction in the Veteran's disability ratings for the service-connected left knee disability on the basis of recurrent subluxation or lateral instability.  The August 2008 rating decision effectuated the proposed reduction, reducing the rating from 30 percent to 20 percent, effective December 1, 2008.  However, an April 2010 rating decision restored the rating to 30 percent effective December 1, 2008.  Therefore, there was no reduction in that rating during the rating period, and the Board has framed the issue on appeal as shown on the title page.

In his substantive appeal, the Veteran requested a Board hearing at a local VA office.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in October 2009.  However, in December 2010, the Veteran indicated that he wished to withdraw his hearing request.  See VA Form 21-4138, Statement in Support of Claim, received in December 2010.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

In June 2013, the Board remanded the issue of entitlement to restoration of a separate 10 percent rating for the service-connected left knee disability, to include whether the reduction was proper, for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238, 240 (1999).  On remand, the RO issued the statement of the case in January 2014.  To date, the Veteran has not submitted a timely substantive appeal as to that issue.  However, the issue is considered a part of the Veteran's ongoing appeal for entitlement to increased ratings for the service-connected left knee disability.  Therefore, the Board finds that the issue of entitlement to a higher disability rating for the service-connected left knee disability on the basis of limited range of motion, to include whether the reduction from 10 percent to noncompensable, effective December 10, 2008, was proper, is properly before the Board at this time despite the fact that the Veteran has not submitted a timely substantive appeal as to that specific issue.

In Rice v. Shinseki, 22 Vet. App.447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, during the pendency of the Veteran's appeal, a claim for entitlement to a TDIU was considered and denied by the RO in February 2008 and March 2008 rating decisions.  In certain instances, bifurcation and separate adjudication of the increased rating claim and the TDIU claim is permitted.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court acknowledged the Rice decision and held that it is permissive for VA to address a claim for a TDIU independently of other claims, including increased rating and service connection claims.  The February 2008 and March 2008 rating decisions' denial of entitlement to a TDIU constitute the permissible bifurcation and adjudication of the TDIU claim separate from the increased rating claim under Roebuck, Holland, and Locklear.

However, a VA treatment record dated in June 2009 notes, "He has formerly run a landscaping business.  He is unable to do this at the present time due to [knee and back] pain.  He is presently not working."  Given the further indications in the record that the Veteran may be unable to secure or follow a substantially gainful occupation due to the service-connected left knee disability, the Board concludes that the TDIU claim, although separately adjudicated in the February and March 2008 rating decisions, has been again raised by the record, and is therefore part and parcel to the current appeal for an increased rating for service-connected left knee disability.  As such, the Board has listed the issue on the title page.

The issues of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right knee disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The reduction of the rating for status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability on the basis of limited range of motion from 10 percent to noncompensable, effective December 1, 2008, was not supported by adequate evidence demonstrating improvement in the disability at the time of the reduction.

2.  During the rating period prior to April 10, 2009, the status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability was manifested by painful motion that, at its most severe, was limited to 100 degrees of flexion and 0 degrees of extension.

3.  During the rating period from April 10, 2009, through June 24, 2009, the status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability was manifested by painful motion that, at its most severe, was limited to 100 degrees of flexion and 15 degrees of extension.

4.  During the rating period from June 25, 2009, the status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability has been manifested by painful motion that, at its most severe, was limited to 90 degrees of flexion and 0 degrees of extension.

5.  Throughout the entire rating period, the Veteran has been in receipt of a disability rating of 30 percent for status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability on the basis of recurrent subluxation or lateral instability, which is the maximum schedular rating for that disability.

6.  The probative evidence of record does not demonstrate factors warranting an extra-schedular rating for status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability on the basis of recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The reduction of the rating for status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability on the basis of limited range of motion from 10 percent to noncompensable, effective December 1, 2008, was improper and the 10 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.13, 4.59, 4.71a, Diagnostic Code 5010-5260 (2015).

2.  The criteria for a disability rating in excess of 10 percent for status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability on the basis of limited range of motion prior to April 10, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2015).

3.  The criteria for a disability rating of 20 percent, and no higher, for status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability on the basis of limited range of motion for the period from April 10, 2009, through June 24, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2015).

4.  The criteria for a disability rating in excess of 10 percent for status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability on the basis of limited range of motion for the period from June 25, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2015).

5.  The criteria for a disability rating in excess of 30 percent for status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability on the basis of recurrent subluxation or lateral instability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the issue of whether the reduction of the rating for the service-connected left knee disability on the basis of limited range of motion from 10 percent to noncompensable, effective December 10, 2008, was proper, the provisions of 38 C.F.R. § 3.105(e) set forth the pertinent notice requirements.  However, the Board herein restores the Veteran's 10 percent rating for the service-connected left knee disability.  Given the nonprejudicial nature of this action, further discussion of the notice requirements as they pertain to that issue is not required.  See Bernard v Brown, 4 Vet. App. 384 (1993).

As to the issue of entitlement to increased ratings for the service-connected left knee disability on the basis of limited range of motion and/or recurrent subluxation or lateral instability, a VA letter issued in May 2007 satisfied the duty to notify provisions with respect to the Veteran's claim, as it notified him of the factors pertinent to the establishment of increased ratings and effective dates.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records, VA treatment records, and Social Security Administration (SSA) records have been obtained and associated with the claim files.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided VA examinations in January 2008 and November 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Veteran contends that the November 2008 VA examination was insufficient because the VA examiner did not properly examine his left knee.  See, e.g., VA Form 9, received in October 2009.  However, a review of the January 2008 and November 2008 examination reports reveals that the that the VA examiners interviewed and examined the Veteran.  The examiners either reviewed the record or took a detailed history from the Veteran that was consistent with the other evidence of record.  Furthermore, the examiners specifically addressed the factors listed in the rating criteria for the potentially applicable diagnostic codes.  There is no indication that the VA examiners' findings are incomplete or inaccurate, and the VA examiners provided rationales for their statements that are consistent with and supported by their findings and the evidence of record.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.

In its June 2013 remand, the Board noted that the evidence of record at that time demonstrated that the Veteran's service-connected left knee disability may have increased in severity since the November 2008 VA examination, to include the possibility that the Veteran may have undergone left knee replacement surgery, such that reexamination was required.  On remand, the RO scheduled the Veteran for VA examinations on July 7, 2014, and July 25, 2014.  Letters sent to the Veteran informing him of the examinations are of record.  The Veteran did not report to either examination.  He has presented no statement of good cause for not reporting to the examinations.  See 38 C.F.R. § 3.655.  In addition, as discussed more fully below, the evidence of record indicates that the Veteran did not undergo left knee replacement surgery.  Although VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (a veteran cannot passively wait for help from VA).  Accordingly, the Board finds that VA satisfied its duty to assist the Veteran by scheduling the two July 2014 VA examinations, and a remand to schedule a further VA examination is not required.  The Board further notes that the RO informed the Veteran in a September 2014 supplemental statement of the case that he could still ask to be scheduled for a VA examination, but that no such request has been received.  Therefore, the Board finds that VA's duty to assist with respect to the Veteran's claim for higher ratings for the service-connected left knee disability has been met. See 38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Prior Board Remand

As noted in the Introduction, this case was previously remanded by the Board in June 2013.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the June 2013 Board remand directed the AOJ to issue a statement of the case as to the issue of entitlement to restoration of a separate 10 percent rating for left knee arthritis, to include whether the reduction was proper; obtain updated VA treatment records; attempt to obtain pertinent private treatment records; schedule the Veteran for another VA orthopedic examination; notify the Veteran of the scheduled VA orthopedic examination and inform him that it is his responsibility to report to the examination; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.

Pursuant to the June 2013 Board remand, the AOJ obtained updated VA treatment records and associated them with the claims file.  The AOJ also sent the Veteran a letter in April 2014 requesting that he identify any outstanding, relevant private treatment records.  To date, the Veteran has not responded to that letter.  In addition, the AOJ scheduled the Veteran for two VA orthopedic examinations in July 2014.  The two letters sent to inform the Veteran of the examinations explained that it is the Veteran's responsibility to report to the examination, and described the possible consequences of not reporting.  The Veteran did not report to either of the July 2014 VA examinations.  The AOJ therefore readjudicated the claim based on the evidence of record in the September 2014 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the June 2013 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

Rating Reduction

Under 38 C.F.R. § 3.105(e), where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons for the proposed reduction.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.

In this case, the reduction of the rating from 10 percent to noncompensable resulted in a reduction in the Veteran's overall amount of compensation payable.  Therefore, the provisions of 38 C.F.R. § 3.105(e) are for application.  The February 2008 rating decision proposes the reduction in the rating for the service-connected left knee disability on the basis of limited range of motion from 10 percent to noncompensable, and provides reasons and bases for the proposed reduction.  The Veteran was notified of the proposed reduction in a letter dated February 26, 2008.  In August 2008, more than 60 days after the issuance of the February 26, 2008 letter, the RO issued a rating decision effectuating the rating reduction.  Accordingly, the Board finds that the RO complied with the procedural requirements regarding the reduction of the rating for the Veteran's service-connected left knee disability on the basis of limited range of motion, as set forth in 38 C.F.R. § 3.105(e).  Therefore, the issue remaining as to the rating reduction issue is whether the reduction was proper, based upon the evidence of record.

The criteria governing rating reductions for service-connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. §§ 3.344(a) and (b) apply to ratings that have continued for five years or more.  In the present case, the 10 percent rating for the Veteran's service-connected left knee disability on the basis of limited range of motion was in effect from May 27, 2005.  The rating reduction was effective December 1, 2008, less than five years later.  Therefore, the provisions of 38 C.F.R. §§ 3.344 (a) and (b) do not apply.  Instead, reexamination disclosing improvement will suffice to warrant a rating reduction.  See 38 C.F.R. § 3.344(c).

General VA regulations, including 38 C.F.R. §§ 4.1, 4.2, and 4.13, apply to all rating reductions, regardless of whether the rating has been in effect for five years or more.  See Brown v. Brown , 5 Vet. App. 413, 420-21 (1993).  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.

Prior to December 1, 2008, the date of the rating reduction, the Veteran's status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability was rated as 10 percent disabling pursuant to Diagnostic Code 5010-5260.  A hyphenated diagnostic code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional diagnostic code is shown after the hyphen.

Diagnostic Code 5010 specifies that traumatic arthritis is to be rated the same as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 specifies that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For purposes of rating disability from arthritis, VA regulations consider the knee to be a major joint.  38 C.F.R. § 4.45(f).

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is warranted for flexion of the knee limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5261, a noncompensable rating is warranted for extension of the knee limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, the Veteran was initially assigned a 10 percent rating for the service-connected left knee disability based on limited, painful range of motion that was not compensable under either DC 5260 or 5261.  See September 2005 rating decision.  In the February 2008 rating decision proposing the rating reduction, the RO explained that, at the January 2008 VA examination, the Veteran had left knee flexion to 120 degrees and extension to 0 degrees without limitations or pain.  Accordingly, the RO found that the Veteran was entitled to a noncompensable rating based on limited range of motion for the service-connected left knee disability rather than 10 percent rating previously assigned.

The January 2008 VA examination reflects that the Veteran reported a history of chronic knee, back, and shoulder pain that limit his ability to perform tasks for more than 15 minutes at a time.  The Veteran indicated that the left knee pain is flares with squatting, kneeling, or attempting to run.  He could not localize the pain to any one point, and instead stated that the pain is located on the "whole knee."  On examination, the Veteran had a normal gait and did not use an assistive device.  His left knee was nontender and showed no edema, effusion, erythema, or warmth.  He had negative Lachman's, anterior drawer, posterior drawer, and McMurray's tests.  He had a positive grind test.  He had no medial or joint line tenderness or ligamentous instability or genu varum, valgus, or recurvatum deformities.  On range-of-motion testing, the Veteran had left knee flexion to 120 degrees and extension to 0 degrees "without limitation."

A review of the Veteran's VA treatment records that were of record at the time of the August 2008 rating decision reveals that the Veteran regularly complained of left knee pain.  At an April 2006 orthopedic surgery consultation, the Veteran had left knee flexion to 120 degrees and full left knee extension.  X-Rays of his left knee showed endstage arthritis.

In light of the above, the Board finds that the reduction of the 10 percent rating for the Veteran's service-connected left knee disability on the basis of limited range of motion was improper.  As explained above, in all rating reduction cases, the Board must consider the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Brown, 5 Vet. App.at 420-21 (1993).  The Board must also consider whether the evidence reflects actual change in disability to include improvement in the ability to function under ordinary conditions of life and work.  See id.

In this case, the RO found that a rating reduction was warranted because testing at the January 2008 VA examination revealed range of motion "without limitation."  However, despite the terminology used in the January 2008 VA examination report, the Veteran's range of motion was not actually without limitation.  Specifically, both the January 2008 VA examination report and the VA treatment records reflect the Veteran had left knee flexion limited to 120 degrees.  For VA purposes, normal knee flexion is to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  Therefore, the evidence of record at the time of the rating reduction shows that the Veteran had painful limited motion that was not compensable under DC 5260 or 5261, the applicable range-of-motion diagnostic codes.  As such, the Veteran was entitled to a 10 percent rating under DC 5010.

In addition, it is not at all clear that the Veteran does not experience painful motion.  The Veteran reported at many VA treatment visits and at the January 2008 VA examination that he experiences left knee pain.  The Veteran is competent to report symptoms such as left knee pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, the Board finds no reason to doubt the Veteran's reports left knee pain, which he made both in the course of seeking treatment and in the course of seeking VA compensation.  Thus, there is doubt as to whether there was improvement in the Veteran's service-connected left knee disability such that a noncompensable rating was warranted beginning December 1, 2008.

If doubt remains as to whether there has been improvement in a rated condition, after according due consideration to all the evidence developed, a rating should remain in effect.  38 C.F.R. § 3.344(b).  In this case, it is doubtful whether the Veteran's service-connected left knee disability improved such that a reduction to a noncompensable rating was warranted.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, and 5261.  Therefore, resolving any doubt in the Veteran's favor, the reduction to a noncompensable rating for status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability on the basis of limited range of motion, effective December 1, 2008, was improper, and the 10 percent rating for that disability is restored.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Increased Left Knee Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2009).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran seeks higher disability ratings for his service-connected left knee disability.  The Veteran's claim for an increased rating was received on March 30, 2007.  Therefore, the relevant rating period is from March 30, 2006, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2).  As discussed above, the Veteran's 10 percent rating for the service-connected left knee disability on the basis of limited range of motion has been restored.  Therefore, throughout the rating period, the Veteran's service-connected left knee disability has been rated as 10 percent disabling based on limited range of motion under DC 5010-5260 and 30 percent disabling based on recurrent subluxation or lateral instability under DC 5257.

The Veteran's service-connected left knee disability may be rated under 38 C.F.R. § 4.71a, DCs 5010, 5257, 5260, and 5261.  As noted above, DC 5010 specifies that traumatic arthritis is to be rated the same as degenerative arthritis.  Diagnostic Code 5003 specifies that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For purposes of rating disability from arthritis, VA regulations consider the knee to be a major joint.  38 C.F.R. § 4.45(f).  Furthermore, under DC 5003, a 20 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

Under 38 C.F.R. § 4.71a, DC 5257, a maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent rating is warranted for knee flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent rating is warranted for knee extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Separate ratings may be awarded under DCs 5257, 5260, and 5261.  See VAOPGCPREC 9-2004.  In addition, even if a veteran did not have limitation of motion of the knee meeting the criteria for a compensable rating under DC 5260 or 5261, a separate rating could be assigned if there was evidence of full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Turning to the relevant evidence of record, the VA treatment record show that the Veteran has consistently reported left knee pain.  In April 2006, the Veteran reported difficulty walking in the morning.  On examination, he had left knee flexion to 120 degrees and full left knee extension without effusion.  He had no medial or lateral laxity.  He did have a positive Lachman test, but appeared to have a good endpoint, and the examiner could not get the Veteran to pivot.  He had a positive step-off test and a negative McMurray's test.  An X-Ray showed endstage osteoarthritis in the left knee.  The examiner noted that the Veteran had healed medial and lateral incisions.

In May 2006, the Veteran had left knee flexion to 120 degrees and full left knee extension with +1 varus and without effusion.  He had no medial or lateral laxity.  He did have a positive Lachman test, but appeared to have a good endpoint, and the examiner could not get the Veteran to pivot.  He had a positive step-off test and a negative McMurray's test.  The Veteran voiced interest in total knee replacement.

In March 2007, the Veteran underwent a consultative examination in relation to his application for SSA disability benefits.  He reported to the examiner that he had anterior cruciate ligament repair and reconstruction in 1987, and that he continues to have ongoing pain and stiffness in both knees.  On examination, the Veteran had marked hypertrophic changes in the knees with diminished muscle mass in the left quadriceps.  The Veteran had left knee flexion to 140 degrees and extension to 0 degrees.  He had mild crepitus and marked varus deformities in the left knee.  He walked with a limp, tending to favor one knee over the other, but did not use an assistive device.  The examiner commented that the Veteran's knees appeared to be end-stage, particularly on the left, although the right appeared to be more symptomatic.

At the January 2008 VA examination, the Veteran reported a history of chronic knee, back, and shoulder pain that limit his ability to perform tasks for more than 15 minutes at a time.  The Veteran indicated that the left knee pain flares with squatting, kneeling, or attempting to run.  He could not localize the pain to any one point, and instead stated that the pain is located on the "whole knee."  On examination, the Veteran had a normal gait and did not use an assistive device.  His left knee was nontender and showed no edema, effusion, erythema, or warmth.  He had negative Lachman's, anterior drawer, posterior drawer, and McMurray's tests.  He had a positive grind test.  He had no medial or joint line tenderness or ligamentous instability or genu varum, valgus, or recurvatum deformities.  On range-of-motion testing, the Veteran had left knee flexion to 120 degrees and extension to 0 degrees "without limitation."  The examiner noted that the Veteran had well healed, barely visible surgical scars that were 5 cm in length on the medial aspect and 8 cm length on the lateral aspect.  The scars were linear, nontender, flat, superficial, not indurated or ulcerated, and freely mobile.  The scars were slightly hypopigmented.

In August 2008, the Veteran had full range of motion of the extremities without cyanosis, clubbing, or edema.  His motor examination revealed a normal gait.

At the November 2008 VA examination, the Veteran reported having instability in that the left knee "wobbles around."  He did not report any frank subluxation or dislocation of the left knee.  He described a pulling sensation on the back of the left knee and diffuse, nonspecific anterior knee pain.  He further reported constant grinding and difficulty bending of the left knee with episodic flares in pain that are aggravated by weight bearing or walking and are alleviated by nonweight-bearing.  On examination, the Veteran had a forward-leaning gait and mildly antalgic gait with stiff knees.  The Veteran was slow to rise and sit, and assisted himself using his hands.  He had significant deformities of the left knee and complained of discomfort on palpation of the medial and lateral joint lines.  He had negative anterior drawer, posterior drawer, and Lachman's tests.  The examiner could not perform a McMurray's test due to guarding.  On range-of-motion testing, the Veteran had flexion to 100 degrees and extension to 0 degrees with flexion limited by pain.  The examiner opined that additional limitations due to flare-ups could not be determined without resorting to mere speculation.  The examiner noted that the Veteran had 1.5 cm of lateral subluxation of the tibia and fibula and severe degenerative changes of the left knee.  The examiner further noted that the Veteran had a large curvilinear scar over the lateral aspect of the left knee measuring 25 cm in length and 1 cm at its widest point.  The scar was flat, superficial, nontender, and not indurated or ulcerated.  The scar was slightly hypopigmented and freely mobile, and appeared stable.

VA treatment records dated April 10, 2009 show that the Veteran reported increased left knee pain after carrying five-gallon buckets up a ladder.  Upon examination he had slight effusion.  He could flex the knee, but could not completely extend the last 15 degrees.  In May 2009, the Veteran reported that he was still working as a tree cutter.  On examination he had significant genu varum with large, palpable osteophytes and diffuse tenderness.  He had some laxity to varus and valgus stress.

A private treatment record dated June 25, 2009 indicate the Veteran had multiple scars with atrophy about the left knee.  He had no obvious swelling of the left knee, but did have diffuse tenderness across both joint lines.  He had abnormal anterior drawer, posterior drawer, and Lachman's tests.  He had left knee flexion to 90 degrees and extension to 0 degrees.  X-Rays revealed severe endstage osteoarthritis of the left knee with virtually no joint space remaining medially and lateral subluxation of the tibia and varus angulation.  The physician opined that, for the amount of disease shown on examination, the Veteran would ultimately benefit from knee replacement.  The Veteran indicated that he would like to proceed with knee replacement.

Private treatment records dated in July 2009 show that the Veteran was seen for a preoperative consultation for a left total knee arthroplasty that had been scheduled for August 2009.  The physician noted that the Veteran's left total knee arthroplasty was medically indicated.  The plan was to proceed with left, and possibly bilateral, total knee arthroplasty in August 2009, as the Veteran had been cleared for surgery by cardiology.

VA treatment records dated in October 2009 show that the Veteran did not undergo left total knee arthroplasty in August 2009.  Rather, a chest scan showed severe left ventricular dysfunction and Holter monitoring revealed complex ventricular arrhythmias.  Therefore, the Veteran needed further medical stabilization prior to any elective knee surgery.  The Veteran reported difficulty ambulating and knee pain rated 4-6 out of 10.

In April 2010, the Veteran indicated that he wanted to proceed with left knee surgery, and assured his physician that he would complete the workup for the surgery.  He reported chest discomfort three to four times per week.  In August 2010, the Veteran reported knee and back pain.  On examination, he had normal range of motion of the extremities, normal gait, and minimal inflammation.  In September 2010, he reported knee pain of 8 out of 10.

In October 2010, the Veteran had a VA consultation for ischemic cardiomyopathy.  An electrocardiogram conducted in September 2010 reportedly showed premature ventricular contractions and left axis deviation with septal myocardial pattern and diffuse ST-T changes of ischemia.  A repeat electrocardiogram conducted for the ischemic cardiomyopathy consultation showed septal myocardial infarction, interpolated premature ventricular contractions, ST-T changes of ischemia, and left axis deviation.  The Veteran was referred for heart catheterization.

December 2010 VA records show that the Veteran continued to have arthralgia and osteoarthritis of the knees.  An assessment states, "osteoarthritis knees: patient to get cardiac clearance," indicating the Veteran still had not received clearance for the left total knee arthroplasty.  In September 2012, the Veteran reported bilateral knee pain without pathologic morning stiffness.  On examination, his extremities had full range of motion without cyanosis, clubbing, or edema, and he had a normal gait.  In January 2013, his extremities again had full range of motion without cyanosis, clubbing, or edema, and he had a normal gait.  In February 2013, the Veteran reported severe knee pain and indicated that he was taking metoprolol to ease the pain.

In the most recent medical evidence of record, which are VA treatment records dated in September 2014, the Veteran indicates that he feels "great" but that his back was "killing me."  His extremities had full range of motion without cyanosis, clubbing, or edema, and he had a normal gait.

In view of the relevant evidence of record, the Board finds that, for the period prior to April 10, 2009, the Veteran was not entitled to a disability rating in excess of 10 percent under DC 5010 because the service-connected left knee disability was not manifested in involvement of two or more major joints with occasional incapacitating exacerbations.  The Veteran has not been service connected for any disability other than the status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability.  Furthermore, in this case, the record does not demonstrate occasional incapacitating exacerbations of the left knee.  Rather, the record shows that, during the period prior to April 10, 2009, the Veteran was independent in his activities of daily living, and he did not require hospitalization and was not prescribed bed rest due to the service-connected left knee disability.  In addition, the record shows that, during the period prior to April 10, 2009, the service-connected left knee disability was manifested by limited, painful motion that was noncompensable under DCs 5260 and 5261.  Such limitation entitles the Veteran to a disability rating of 10 percent, and no higher, under DC 5010.

For the period from April 10, 2009, through June 24, 2009, the record shows that the Veteran's service-connected left knee disability was manifested by painful motion limited, at its most severe, to 100 degrees of flexion and 15 degrees of extension.  As such, for that period, the Veteran was entitled to a disability rating of 20 percent, but no higher, under DC 5261.  The evidence does not show that the Veteran was entitled to a separate compensable rating under DC 5260 for limited flexion of the left knee as the record does not show that the Veteran had compensable limited flexion under DC 5260.  Furthermore, the Veteran's left knee pain is already compensated through the 20 percent rating under DC 5261.  Therefore, assigning a separate compensable rating under DC 5010 and DC 5260 based on painful, noncompensable limited flexion of the left knee would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. 259 (1994).

For the period from June 25, 2009, the date the Veteran was shown to have painful left knee motion with flexion limited to 90 degrees and extension limited to 0 degrees, the Veteran has not been entitled to a disability rating in excess of 10 percent under DC 5010 because the service-connected left knee disability has not been manifested in involvement of two or more major joints with occasional incapacitating exacerbations.  In this case, the record does not demonstrate occasional incapacitating exacerbations of the left knee.  Rather, the record shows that, during the period from June 25, 2009, the Veteran has been independent in his activities of daily living, and he has not required hospitalization and has not been prescribed bed rest due to the service-connected left knee disability.  In addition, the record shows that, during the period from June 25, 2009, the service-connected left knee disability was manifested by limited, painful motion that was noncompensable under DCs 5260 and 5261.  Such limitation entitles the Veteran to a disability rating of 10 percent, and no higher, under DC 5010.

The Board also finds that the Veteran was not entitled to a disability rating in excess of 30 percent under DC 5257.  The Veteran's service-connected left knee disability has manifested in subluxation and instability.  However, 30 percent is the maximum schedular rating provided under DC 5257.  Therefore, a schedular rating in excess of 30 percent cannot be provided for the service-connected left knee disability on the basis of subluxation and instability under DC 5257.

The Board further finds that the Veteran was not entitled to a disability rating in excess of 10 percent under DC 5260 at any time during the rating period because his service-connected left knee disability was not manifested by flexion limited to 30 degrees or less at any time during the rating period.  Rather, the disability was manifested throughout the rating period by painful motion that was, at its most severe, limited to 90 degrees.  Such limitation entitles the Veteran to a disability rating of 10 percent under DC 5010, and does not entitle him to a compensable rating under DC 5260.

The Board additionally finds that, aside from during the period from April 10, 2009, through June 24, 2009, as described above, the Veteran was not entitled to a higher or additional rating under DC 5261 based on limited extension because his service-connected left knee disability was not manifested by extension limited to 15 degrees or more.  Rather, at all times other than during the period from April 10, 2009, through June 24, 2009, the Veteran had left knee flexion that was to 0 degrees or described as "normal."  Such limitation does not entitle the Veteran to a compensable rating under DC 5261.

The Board has considered whether the Veteran is entitled to a higher or separate rating under the other diagnostic codes relating to disabilities of the knees and legs.  There is no indication of ankylosis of the left knee, dislocation or removal of the semilunar cartilage, nonunion of the tibia and fibula, or genu recurvatum.  Therefore, no higher or additional rating is warranted under those diagnostic codes.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262, and 5263.

The Board has further considered whether the Veteran is entitled to a higher rating based on additional functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. 202, Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Veteran reported flare-ups in pain at the January 2008 VA examination.  However, the Veteran did not indicate that the flare-ups in pain lead to additional functional loss.  Thus, the record does not show that the Veteran is additionally limited by flare-ups of pain, fatigability, incoordination, pain on movement, or weakness such that higher ratings were warranted at any time during the rating period.  The Board finds that the Veteran's pain and any functional loss are encompassed by the disability ratings provided herein, and that higher or additional ratings were not warranted at any time during the rating period.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

The Board has also considered whether the Veteran is entitled to a separate rating for the surgical scars associated with his left knee surgeries.  38 C.F.R. § 4.118, DCs 7800 through 7805 provide the rating criteria for different types of scars.  Throughout the rating period, the Veteran's surgical left knee scars have been described as superficial, stable, and nonpainful, and with an area of less than 144 square inches or 929 square centimeters.  Furthermore, there is no indication that the scars cause effects not considered under the rating criteria provided in DCs 7800 through 7804.  Therefore, the Veteran does not meet the requirements for a compensable rating under any of the DCs 7800 through 7805 for the surgical scars associated with his left knee surgeries.

The Board acknowledges the Veteran's contentions that he is entitled to higher ratings for the service-connected left knee disability.  The Veteran is competent to report symptoms such as pain and limited motion.  See Layno, 6 Vet. App. at 469.  The Veteran is also credible in his belief that he is entitled to higher ratings.  However, the Veteran is not competent to offer a medical opinion, for example, as to the relative severity of his service-connected left knee disability, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana, 24 Vet. App. at 435; Buchanan, 451 F.3d at 1336-37 (2006).  Therefore, in assigning a disability rating, the Board relies upon the competent, probative opinions provided by the medical professionals and on the objective medical evidence of record.  The medical professionals' opinions are probative because the professionals have the knowledge and expertise necessary to rate disabilities of the musculoskeletal system, and because they are based on a review of the record, and on an in-person examination of the Veteran.  They are thorough and provide enough detail to rate the Veteran under the relevant rating criteria.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  When considered in conjunction with the relevant rating criteria, the probative evidence supports a finding that ratings higher than or in addition to those assigned herein are not warranted for the service-connected left knee disability.

The Board notes that, in his substantive appeal, the Veteran stated, "I am a candidate for total knee replacement for my service-connected left knee and I feel I should be compensated appropriately."  See VA Form 9, received in October 2009.  To the extent that the Veteran contends that that he is entitled to higher ratings because he may require a left knee replacement at some point in the future, the Board notes that disability ratings are assigned based on levels of disability demonstrated in the medical record and/or on examination.  See 38 C.F.R. § 4.1.  In this case, the Veteran has not argued, and the record does not show, that he has undergone left knee replacement surgery.  Rather, the record shows that left total knee arthroplasty has been recommended and that the Veteran was scheduled to undergo that procedure at one point, but that he was not medically cleared for surgery.  There is no indication in the record that the procedure ever took place.  Therefore, the Veteran cannot be awarded higher or additional ratings based on left knee replacement.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis for the service-connected left knee disability.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected left knee disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected left knee disability with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran has reported knee pain that limits his ability to be active.  On examination, he has demonstrated limited motion, instability, and subluxation.  The rating schedules for all musculoskeletal disabilities contemplate such functional loss, including that caused by pain, stiffness, and limitation of range of motion.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the symptoms experienced by the Veteran are not considered exceptional or unusual and any functional loss has been adequately considered under the schedular rating criteria.  Furthermore, the Schedule provides for higher and/or additional disability ratings for additional and more severe symptoms, but the record does not demonstrate that the Veteran is entitled to such higher or additional ratings.  The Board acknowledges that the Veteran's disability has an impact on employment.  However, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current schedular rating.  Therefore, referral for extra-schedular consideration is not warranted.  Thun, 22 Vet. App. 111.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In summary, the record does not show that the Veteran was entitled to a rating in excess of 30 percent at any time during the appeal period for status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability on the basis of recurrent subluxation or lateral instability.  In addition, the record does not show that the Veteran was entitlement to a rating in excess of 10 percent prior to April 10, 2009, for status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability on the basis of limited range of motion.  However, the record shows that the Veteran was entitled to a rating of 20 percent, and no higher, during the period from April 10, 2009, through June 24, 2009, for status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability on the basis of limited range of motion.  The record does not show that the Veteran was entitled to a rating in excess of 10 percent during the period from June 25, 2009, for status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability on the basis of limited range of motion.  To the extent that the Veteran seeks ratings for the service-connected left knee disability higher than or in addition to those provided herein, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The reduction of the rating for status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability on the basis of limited range of motion from 10 percent to noncompensable effective December 1, 2008, was improper, and the 10 percent rating is restored.

Entitlement to a disability rating in excess of 10 percent for status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability on the basis of limited range of motion prior to April 10, 2009, is denied.

Entitlement to a disability rating of 20 percent, and no higher, for status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability on the basis of limited range of motion for the period from April 10, 2009, through June 24, 2009, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability on the basis of limited range of motion for the period from June 25, 2009, is denied.

Entitlement to a disability rating in excess of 30 percent for status-post reconstruction anterior cruciate and lateral collateral ligaments left knee with arthritis and instability on the basis of recurrent subluxation or lateral instability is denied.


REMAND

The Board finds that the remaining matters on appeal must be remanded for further development before a decision may be made on the merits.

Reopening Of Right Knee Claim

The July 2008 rating decision denied reopening of the Veteran's claim for entitlement to service connection for a right knee disability.  The RO informed the Veteran of that decision in a letter dated July 24, 2008.  On a VA Form 21-4138 that was received on July 16, 2009, within one year of the date of the letter informing the Veteran of the July 2008 rating decision, the Veteran stated "I'm also claiming service connection for my right knee secondary to my service connected left knee."  The July 2009 VA Form 21-4138 constitutes a timely notice of disagreement as to the July 2008 denial of reopening of claim for entitlement to service connection for a right knee disability because it may be liberally interpreted as expressing disagreement with that adjudicative determination and a desire to contest the result, and it was received within one year from the date that the RO mailed notice of the determination.  38 C.F.R. §§ 20.201, 20.302.  The Veteran has not been issued a corresponding statement of the case (SOC) for the issue.  As a timely NOD as to the matter has been received, and the Veteran has not otherwise withdrawn the issue in writing, the Board is required to remand the issue for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Entitlement to a TDIU

As noted in the Introduction, since the March 2008 rating decision denied entitlement to a TDIU, the issue of entitlement to a TDIU has been raised by the record as part and parcel to the Veteran's claim for higher disability ratings.  See Rice, 22 Vet. App. 447.  As the RO has not yet considered whether the Veteran is entitled to a TDIU since March 2008, the issue must be remanded to the RO for appropriate development and initial adjudication of that issue.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a statement of the case with respect to the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.  The Veteran should be informed that he must file a timely substantive appeal to perfect an appeal to the Board of the July 2008 rating decision as to this issue.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If a timely substantive appeal is filed, all appropriate action must be completed.

2.  Complete any development deemed necessary to adjudicate the issue of entitlement to a TDIU, to include scheduling any additional VA examinations or obtaining any additional VA opinions deemed warranted.

3.  After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether a TDIU may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


